DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s representative noted that cited reference number 36 in the Non Patent Literature portion of the Information Disclosure Statement filed on 07 December 2020, which was indicated as having no copy received by the Examiner, was filed in the parent application SN l6/228,611 on 16 October 2019. After reviewing the file for the parent application, it is noted that a copy of the reference in question, namely a Response, dated 21 August 2019, to the EPO communication of 30 January 2019, was filed in the parent application after the mailing of the Notice of Allowance, but was never considered by the examiner. While this submission in the parent application does NOT comply with all of the requirements of 37 C.F.R. § 1.98(a)-(c), the reference is readily available for consideration in the parent application. Therefore, the reference has now been considered by the Examiner and the annotated Information Disclosure Statement has been updated.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests detecting when one or more visual sensors has failed or is not updating sufficiently and using a motion detector to control pose estimation, as variously required by the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
16 March 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665